Citation Nr: 0109524	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for major depression.

2. Entitlement to an initial rating in excess of 40 percent 
for status post laminectomy, L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to April 
1976, and from June 1990 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

By the August 1998 rating decision, the RO granted service 
connection for status post laminectomy, L3-L4, and rated it 
as 20 percent disabling.  Service connection was also granted 
for a major depressive disorder, rated as 30 percent 
disabling.  Both ratings were made effective from April 9, 
1998.  In August 1999, the RO increased the rating for the 
appellant's back disability to the 40 percent level and 
increased the rating for his psychiatric disability to the 50 
percent level, both effective from April 9, 1998.  In view of 
the fact that the veteran's appeal originated from the rating 
decision that granted service connection, the Board has 
characterized the case as an appeal from original awards.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further notes that the appellant has raised the 
issue of entitlement to an increase in the rating for his 
service-connected ischemic heart disease with hypertension, 
status post myocardial infarction.  However, this issue has 
not been developed for appellate review.  Consequently, it is 
referred to the RO for appropriate action.



REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because of the 
reasons noted below, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The change requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, and because of the reasons cited 
below, a remand is required.  

The appellant, through his representative has requested that 
this case be returned to the RO for additional action prior 
to appellate review.  Specifically, it has been argued that 
the appellant was recently found to be totally disabled by 
the Social Security Administration (SSA) and that in view of 
the Veterans Claims Assistance Act of 2000, efforts must be 
taken to obtain those records utilized by SSA in rendering 
their decision.  The Board agrees because the SSA records may 
be relevant to the pending appeal.  See Baker v. West, 11 
Vet. App. 163 at 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).

Additionally, the record reflects that the appellant offered 
testimony at a hearing before a Hearing Officer at the RO in 
November 1999.  However, it does not appear that a copy of 
the hearing transcript was associated with the claims folder.  
Accordingly, the RO must ensure that a copy of the November 
1999 hearing transcript is obtained.

In an effort to ensure due process in this case and to comply 
with the change in the law, this case is REMANDED for the 
following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his back and 
psychiatric disabilities.  The RO should 
make arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  In addition, efforts should be 
undertaken to obtain all relevant SSA 
records.  Any action to obtain records 
that are not already on file should be 
documented and all evidence received in 
response to this request should be 
associated with the claims folder.  

2. The RO must associate a copy of the 
November 1999 hearing transcript with 
the claims folder.

3. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

4. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's claims, the 
RO should have the appellant examined 
for purposes of determining the severity 
of his service-connected back and 
psychiatric disabilities.  The claims 
folder and a copy of this remand must be 
made available to, and reviewed by the 
examiners prior to the examinations, 
including any evidence obtained as a 
result of the development sought above.  
All diagnostic tests and studies deemed 
necessary by the examiners should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  In that the 
examinations are to be conducted for 
compensation rather than for treatment 
purposes, the low back examination 
should specifically address the 
functional impairment of the status post 
laminectomy L3-L4 in correlation with 
the criteria set forth in the VA 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000).  The examiner 
should provide a description of the 
effect of any service-connected pain on 
the function of the lumbar spine.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
see also 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); 
Arnesen v. Brown, 8 Vet.App. 432 (1995).  
In particular, service-connected 
functional losses, such as due to pain, 
weakness, etc., should be equated to the 
criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  DeLuca, 
supra.  As for the psychiatric 
disability, findings should be made so 
that the criteria set forth in 38 C.F.R. 
§ 4.130 (2000) may be applied.  

5. The RO should review the examination 
reports to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the 
reports should be returned for necessary 
corrective action, as appropriate.  

6. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  The RO 
must further consider the assignment of 
"staged ratings" in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


